Exhibit 10.24

GENERAL MOTORS COMPANY 2009 LONG-TERM INCENTIVE PLAN

As Amended December 22, 2010

SECTION 1. Purpose. The purpose of the General Motors Company 2009 Long-Term
Incentive Plan is to motivate and reward participating Employees toward the
long-term success of the business by making them participants in that success.
Capitalized terms used in the Plan shall have the definitions set forth in
Section 11 of the Plan.

SECTION 2. Administration. The Plan shall be administered by the Committee. The
Committee shall have full discretionary power and authority, subject to such
orders or resolutions not inconsistent with the provisions of the Plan as may
from time to time be adopted by the Board, to (i) select the Employees of the
Company and its Subsidiaries to whom Awards may be granted hereunder;
(ii) determine the number of Shares to be covered by each Award granted
hereunder; (iii) determine whether, to what extent and under what circumstances
Awards may be settled in cash, Shares or other property, or canceled, and
(iv) interpret and administer the Plan and any Award Agreement, and establish
such rules and regulations and appoint such agents as it shall deem appropriate
for the proper administration of the Plan. The Committee may delegate to an
appropriate Executive Officer of the Company responsibility for determining,
within the limits established by the Committee, individual Awards for Employees
who are not Executive Committee members or Executive Officers of the Company.

Terms of Awards granted to Employees subject to compliance with the provisions
of the Interim Final Rule and any determinations by the Special Master for TARP
Executive Compensation will be determined by the Committee and will be included
in the Award Agreements for those Employees

SECTION 3. Shares Subject to the Plan.

(a) Subject to the provisions of Section 3(f) below, the aggregate number of
Shares with respect to which Awards may be granted under this Plan shall not
exceed 75,000,000 Shares. Shares subject to awards granted under the General
Motors Company Salary Stock Plan and the General Motors Company Short-Term
Incentive Plan shall reduce the number of Shares with respect to which Awards
may be granted under this Plan. Each share subject to a Stock Option or Stock
Appreciation Right will reduce the number of shares available for issuance under
the Plan by one share, and each share subject to a Restricted Stock Unit or
Stock Award will reduce the number of shares available for issuance by two and
one-half shares. Subject to the provisions of Section 3(f), for awards that are
intended to constitute qualified performance based compensation under 162m,
grants of Options or Stock Appreciation Rights in any calendar year may not
cover more than 1,000,000 shares and grants of RSUs or Stock Awards in any
calendar year may not cover more than 250,000 shares.

(b) Awards granted under the Plan that are settled in cash will not count
against the approved share reserve. Awards, other than Substitute Awards, that
are forfeited or otherwise terminate without the issuance of Shares will no
longer be charged against the maximum share limitation and will again be
available for future grants. These Shares will return to the available share
pool at the same ratio at which they were granted.



--------------------------------------------------------------------------------

(c) Shares withheld by or delivered to the Company to satisfy the exercise or
conversion price of an Award or in payment of taxes will not again be available
for future grants.

(d) Substitute Awards will not reduce the number of Shares authorized for grant
hereunder.

(e) Any Shares delivered in settlement of Awards hereunder may consist, in whole
or in part, of authorized and unissued Shares, treasury Shares or Shares
purchased in the open market or otherwise.

(f) In the event of any merger, reorganization, consolidation,
re-capitalization, stock split or reverse stock split, stock dividend,
extraordinary cash dividend, or other change in corporate structure affecting
the Company’s Shares, the Committee shall make such adjustments in the aggregate
number of Shares which may be delivered under this Plan and the number of Shares
subject to Awards granted under this Plan (provided the number of Shares subject
to any Award shall always be a whole number), as may be determined to be
appropriate by the Committee in order to prevent unintended enhancement or
diminution of the benefits or potential benefits intended to be conferred on
Participants pursuant to Awards granted hereunder.

SECTION 4. Eligibility.

(a) Any Employee shall be eligible to be selected as a Participant.

(b) Conditions Precedent. As a condition precedent to the vesting and settlement
of any portion of an Award, Participants shall: (i) continue to render services
as an Employee (unless this condition is waived by the Committee), (ii) refrain
from engaging in any activity which, in the opinion of the Committee, is in any
manner inimical or in any way contrary to the best interests of the Company,
(iii) not for a period of 12 months following any voluntary termination of
employment, directly or indirectly, knowingly induce any Employee or employee of
an affiliate of the Company to leave their employment for participation,
directly or indirectly, with any existing or future business venture associated
with such individual, and (iv) furnish to the Company such information with
respect to the satisfaction of the foregoing conditions precedent as the
Committee shall reasonably request. Except as otherwise provided under paragraph
6(d)(i) below, the failure by any Participant to satisfy such conditions
precedent shall result in the immediate cancellation of the unvested portion of
any Award previously made to such Participant and such Participant shall not be
entitled to receive any consideration in respect of such cancellation.

SECTION 5. The Committee may require a Participant to enter into such agreements
as the Committee considers appropriate and in the best interests of the Company.

SECTION 6. Stock Awards and Restricted Stock Units.

(a) Grant and Performance Conditions. The Committee may grant Restricted Stock
Unit Awards or Stock Awards to Participants, from time to time. Such Awards
shall be valued by reference to a designated number of Shares. A Stock Award or
RSU Award shall be subject to the terms and conditions set forth in this
Section 6 and the terms set forth in the applicable Award Agreement. In the case
of a discrepancy between the Plan and the RSU Award Agreement, the terms of the
RSU Award Agreement will control.

 

2



--------------------------------------------------------------------------------

(b) Nonforfeitability. No portion of a Stock Award or RSU Award shall become
nonforfeitable or transferable, as applicable, prior to a date specified by the
Committee in the Award Agreement except as set forth in Section 6(d). A
Participant must remain continuously employed by the Company or a Subsidiary
through the nonforfeitability date specified in the Award Agreement except as
set forth in Section 6(d). Awards shall be conditioned upon the achievement of
Performance Conditions, if applicable, as specified in the Award Agreement.

(c) Payment and Delivery. No RSU Award shall be paid or settled prior to the
first applicable Settlement Date, except as provided in Section 6(d)(i).

(d) Termination of Employment. Except as set forth in this subsection, upon the
termination of a Participant’s employment, any Award (or portion thereof) held
by such Participant that has not become nonforfeitable in accordance with
Section 6(b) at the time of such termination shall be forfeited.

(i) In the event that the Participant’s employment terminates as a result of his
or her death, a pro rata portion of the Award held by such Participant shall be
retained and become nonforfeitable. The retained portion shall be determined by
multiplying the number of shares comprising or underlying the Award by a
fraction, the numerator of which is the number of full and partial calendar
months elapsed from the Proration Date to the date of death and the denominator
of which is the number of months from the Grant Date to the date on which such
Award would have become nonforfeitable in accordance with Section 6(b). In no
event will such fraction exceed 1.0. The retained portion of any RSU Award will
be settled in the form provided in Section 6(e) and the Settlement Date for such
Awards will occur as soon as practicable after the date of death.

(ii) In the event of the Participant’s Disability, all Awards (or portions
thereof) held by such Participant will be retained and any RSU awards will be
subject to the payment and delivery provisions set forth in Section 6(c). The
retained RSU Award (or portion thereof) will be settled in the form provided in
Section 6(e).

(iii) In the case of any Award which is not a TARP Award, in the event that the
Participant retires from the Company at age 55 or older with ten or more years
of service (or equivalent retirement eligibility in countries outside the United
States) or for Awards granted after March 15, 2010 , retirement at age 55 or
older with ten or more years of service (or equivalent retirement eligibility in
countries outside the United States) or age 62 or older, subject to other terms
and conditions of the Plan, a pro rata portion of the Award held by such
Participant shall be retained and become nonforfeitable. The retained portion
shall be determined by multiplying the number of shares comprising or underlying
the Award by a fraction, the numerator of which is the number of full and
partial calendar months elapsed from the Proration Date to the date of
retirement and the denominator of which is the number of months from the Grant
Date to the date on which such Award would have become nonforfeitable in
accordance with Section 6(b). In no event will such fraction exceed 1.0. Any
retained RSU Awards will be settled on the Settlement Date in the form provided
in Section 6(e).

 

3



--------------------------------------------------------------------------------

(iv) In the case of any TARP Award, in the event that the Participant retires
from the Company at age 55 or older with ten or more years of service (or
equivalent retirement eligibility in countries outside the United States) or for
Awards granted after March 15, 2010 , the Participant retires at age 55 or older
with ten or more years of service (or equivalent retirement eligibility in
countries outside the United States) or age 62 or older, and such Participant
has remained continuously employed for two years from the Grant Date, subject to
other terms and conditions of the Plan, a prorated portion of the Award held by
such Participant shall be retained and become nonforfeitable. The retained
portion shall be determined by multiplying the number of shares comprising or
underlying the Award by a fraction, the numerator of which is the number of full
and partial calendar months elapsed from the Proration Date to the date of
retirement and the denominator of which is the number of months from the Grant
Date to the date on which such Award would have become nonforfeitable in
accordance with Section 6(b). In no event will such fraction exceed 1.0. Any
retained RSU Awards will be settled on the Settlement Date in the form provided
in Section 6(e).

(v) Notwithstanding the above provisions, any Participant who retires or
separates from the Company or a Subsidiary under the terms of an approved
separation agreement or program will not be entitled to retain any portion of an
Award.

(e) Form of Settlement. Each RSU Award shall be settled on any applicable
Settlement Date by delivery of Shares. If a Settlement Date for any RSU Award
occurs prior to the date which is six months following the consummation of an
underwritten public offering of Shares, the Award shall be settled by the
delivery of the Fair Market Value of Shares, in cash. Such delivery shall take
place promptly after the applicable Settlement Date; provided, however, that
such delivery shall be made in all events not later than December 31 of the
calendar year in which such Settlement Date occurs.

(f) No Rights of a Shareholder. No holder of any RSU Award shall have any rights
to dividends or any other rights of a stockholder with respect to Shares subject
to the Award prior to becoming the record owner of such Shares.

(g) Leave of Absence. Notwithstanding Section 6(d), a qualifying leave of
absence shall not constitute a termination of employment. A Participant’s
absence or leave shall be deemed to be a qualifying leave of absence if approved
by the Committee in its sole discretion.

SECTION 7. Stock Options and Stock Appreciation Rights

(a) Grant Price. The Grant Price of any Option or SAR shall not be less than the
Fair Market Value (and in no event less than the par value) of the Shares on the
date the Option or SAR is granted, except in the case of Substitute Awards.

(b) ISO; Nonqualified Option. Determination as to whether Options granted shall
be “Incentive Stock Options” (“ISO’s), Nonqualified Stock Options, and as to any
restrictions

 

4



--------------------------------------------------------------------------------

which shall be placed on Options, shall be made by the Committee under such
procedures as it may, from time to time, determine and each Option granted
hereunder shall be identified as either an ISO or a Nonqualified Stock Option at
the time of grant.

(c) Terms of Options or Stock Appreciation Rights. Options and SARs granted
under this Plan shall be subject to the following provisions, except as
otherwise determined by the Committee:

(i) Vesting and Exercise. Except in the case of death or except as set forth in
Section 7(c)(iii)(B) or as set forth in Section 9, no Option or SAR shall vest
or become exercisable prior to the first anniversary of the “Grant Date” (or
such other date as may be established by the Committee or its delegate(s)); and
after such date Options or SARs shall be exercisable only in accordance with the
terms and conditions established at the time of grant and reflected in the Award
Agreement. Unless otherwise specified in the Award Agreement, beginning on the
first anniversary of the Grant Date, Options or SARs will vest and become
exercisable in one-third increments. Subject to paragraph 7(c)(iii), each
increment will first vest and become exercisable on the first, second and third
anniversaries of the Grant Date, respectively. Upon becoming exercisable, the
Option or SAR will remain exercisable until expiration, except as set for in
Section 7(c)(iii).

(ii) Term of Options or SARs. The normal expiration date of an Option or SAR
shall be determined at the time of grant, provided that each Option or SAR shall
expire not more than ten years after the Grant Date.

(iii) Termination of Employment. Except as set forth in this subsection, upon
the termination of a Participant’s employment, any Award (or portion thereof)
held by such Participant that has not vested in accordance with Section 7(c)(i)
at the time of such termination shall be forfeited

(A) If the Employee quits employment with the Company or is terminated by the
Company for inadequate job performance, or for willful misconduct harmful to the
Company, all unvested and vested Options or SARs held by such Participant shall
be forfeited as of the date of such termination, or if earlier, as of the date
that such grounds for termination by the Company first exist.

(B) If the Employee retires from the Company at age 55 or older with ten or more
years of credited service (or for a Participant who is a tax resident of a
location outside the United States at equivalent normal retirement age in such
country) or age 62 or older in the United States, subject to the other terms and
conditions of the Plan, all Options or SARs will vest immediately, and will be
exercisable until the expiration date of such Option. Notwithstanding this
provision, the Committee may from time to time determine in its discretion that
holders of Options or SARs retiring from the Company during specified time
periods under specified circumstances may vest in and retain some portion of
their Options or SARs granted in the year the retirement occurs.

 

5



--------------------------------------------------------------------------------

(C) If employment is terminated by reason of death, all Options shall
immediately vest and remain exercisable until the third anniversary of the date
of death or, if earlier, the expiration date of such Option.

(D) If an employee becomes disabled, Options will continue to vest and become
exercisable in accordance with the original terms of the grant while the
Employee remains on the disability leave and, subject to the other terms and
conditions of the Plan, vested Options will remain exercisable for the full
remaining term.

(E) If employment terminates for any reason other than as set forth above
(including, for the avoidance of doubt, retirement not meeting the conditions
set forth in Section 7(c)(iii)(B) or other voluntary termination with the
consent of the Company), subject to the other terms and conditions of the Plan,
all vested Options will remain exercisable until the third anniversary of the
date of termination of employment or, if earlier, the expiration date of such
Option.

(F) If employment terminates for any reason (other than death) prior to the
first anniversary of the date an Option is granted, except as provided in
Section 7(c)(iii)(B) the Option shall be forfeited and terminate on the date of
termination of employment.

(iv) Leave of Absence. Notwithstanding Section 7(c)(iii), a qualifying leave of
absence shall not constitute a termination of employment. A Participant’s
absence or leave shall be deemed to be a qualifying leave of absence if approved
by the Committee in its sole discretion.

(v) Payment of Exercise Price. All Shares purchased upon exercise of any Option
shall be paid for in full at the time of purchase or adequate provision for such
payment shall be made. Such payment shall be made (A) in cash, (B) through
delivery or constructive delivery of Shares (provided that such Shares may be
subject to such holding period or other requirement as the Committee may impose,
(C) a combination of cash and stock or (D) through a broker-assisted cashless
exercise facility if established by the Company. Any Shares delivered as a
result of an Option exercise shall be valued at their Fair Market Value on the
exercise date of the Option.

SECTION 8. Amendments, Termination and Recoupment.

(a) The Board may amend, alter, suspend, discontinue or terminate the Plan or
any portion thereof at any time; provided, however; that no such amendment,
alteration, suspension, discontinuation or termination shall be made without
(i) stockholder approval if such approval is necessary to comply with the rules
of the New York Stock Exchange or such other national securities exchange as may
be from time to time the principal trading market for Shares, and (ii) except as
provided in Section 8(f), the consent of the affected Participant, if such
action would materially impair the rights of such Participant under any
outstanding Award.

 

6



--------------------------------------------------------------------------------

(b) The Committee may delegate to another committee, as it may appoint, the
authority to take any action consistent with the terms of the Plan, either
before or after an Award has been granted, which such other committee deems
necessary or advisable to comply with any government laws or regulatory
requirements of a foreign country, including, but not limited to, modifying or
amending the terms and conditions governing any Awards, or establishing any
local country plans as sub-plans to this Plan. In addition, under all
circumstances, the Committee may make non-substantive administrative changes to
the Plan so as to conform with or take advantage of governmental requirements,
statutes or regulations.

(c) The Committee may amend the terms of any Award and any Award Agreement
theretofore granted, prospectively or retroactively, but no such amendment shall
materially impair the rights of any Participant without his or her consent
except as provided in Section 8(f).

(d) Notwithstanding any provision of this Plan to the contrary, any Award made
and any amount of cash or Shares delivered in settlement thereof to a
Participant under this Plan is subject to being called for repayment to the
Company in any situation where the Board of Directors or a Committee thereof
determines that the Company’s Policy on Recoupment of Compensation requires such
repayment, or that repayment is otherwise required by the rules of any national
securities exchange on which the stock of the Company may be listed. The
determination regarding repayment under this provision shall be within the sole
discretion of the Committee and shall be final and binding on the Participant
and the Company.

(e) If any provision of the Plan or any Award Agreement is invalid or
unenforceable in any jurisdiction, (i) such provision shall be modified or
eliminated, but only to the extent necessary to eliminate such invalidity or
unenforceability and (ii) such invalidity, unenforceability, modification or
elimination shall not affect the validity or enforceability of such provision in
any other jurisdiction and shall not affect the validity or enforceability of
any other provision of the Plan or any Award.

(f) Any Award hereunder that is or becomes a TARP Award is intended to comply
with applicable Treasury regulations under TARP and shall be interpreted and
amended as necessary to comply with any interpretations or guidance of the
Special Master or his successor. In the event that an Award hereunder becomes a
TARP Award, or is otherwise affected by any decision of the Special Master or
his successor, the Company shall inform the affected Participant.

SECTION 9. General Provisions.

(a) An Award may not be sold, exercised, pledged, assigned, hypothecated,
transferred, or disposed of in any manner except as may be expressly set forth
in the Award Agreement.

(b) Neither the Award nor any benefits arising out of this Plan shall constitute
part of a Participant’s employment or service contract with the Company or any
Subsidiary. The Awards under this Plan are not intended to be treated as
compensation for any purpose under any other Company plan.

 

7



--------------------------------------------------------------------------------

(c) No Employee shall have any claim to be granted any Award under the Plan, and
there is no obligation for uniformity of treatment of Participants under the
Plan.

(d) Nothing in the Plan or any Award granted under the Plan shall be deemed to
constitute an employment or service contract or confer or be deemed to confer on
any Employee or Participant any right to continue in the employ or service of,
or to continue any other relationship with the Company or any Subsidiary or
limit in any way the right of the Company or any Subsidiary to terminate an
Employee’s employment or a Participant’s service at any time, with or without
cause.

(e) All Shares delivered under the Plan pursuant to any Award shall be subject
to such stock-transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Shares are then
listed, and any applicable federal or state securities law, any instructions of
the Special Master and the Committee may cause a legend or legends to be put on
any certificates or other indicia of ownership of such Shares to make
appropriate reference to such restrictions.

(f) No Award granted hereunder shall be construed as an offer to sell securities
of the Company, and no such offer shall be outstanding, unless and until the
Committee in its sole discretion has determined that any such offer, if made,
would comply with all applicable requirements of the U.S. federal securities
laws and any other laws to which such offer, if made, would be subject.

(g) The Company and its Subsidiaries shall be authorized to withhold from any
Award granted or payment due under the Plan the amount of withholding taxes due
in respect of an Award or payment hereunder and to take such other action as may
be necessary in the opinion of the Company or its Subsidiaries to satisfy all
obligations for the payment of such taxes. The Committee shall be authorized to
establish procedures for election by Participants to satisfy such obligation for
the payment of such taxes by delivery of or transfer of Shares to the Company
(to the extent the Participant has owned the surrendered Shares for more than
six months if such a limitation is necessary to avoid a charge to the Company
for financial reporting purposes), or by directing the Company to retain Shares
(up to the minimum required tax withholding rate, to the extent such limitation
is necessary to avoid a charge to the Company for financial reporting purposes)
otherwise deliverable in connection with the Award.

(h) Nothing contained in the Plan shall prevent the Board from adopting other or
additional compensation arrangements, subject to stockholder approval if such
approval is required; and such arrangements may be either generally applicable
or applicable only in specific cases.

(i) The provisions of the Plan shall be construed, regulated and administered
according to the laws of the State of Delaware without giving effect to
principles of conflicts of law, except to the extent superseded by any
controlling Federal statute.

 

8



--------------------------------------------------------------------------------

(j) Awards may be granted to Participants who are foreign nationals or employed
outside the United States, or both, on such terms and conditions different from
those applicable to Awards to Employees employed in the United States as may, in
the judgment of the Committee, be necessary or desirable in order to recognize
differences in local law or tax policy; provided, however, that amendments
deemed necessary under this Section 9(j) may not be made without stockholder
approval or Participant approval, if such approval is required by Section 78.
The Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company’s obligation with respect to tax equalization for
Employees on assignments outside their home country.

(k) If the Company shall have any unpaid claim against the Participant arising
out of or in connection with the Participant’s employment with the Company,
prior to settlement of an Award, such claim may be offset against Awards under
this Plan (up to $5,000 per year) and upon settlement of any Award, such claim
may be offset in total. Such claim may include, but is not limited to, unpaid
taxes or corporate business credit card charges.

(l) Notwithstanding any provision of this Plan, no Plan elections, modifications
or distributions will be allowed or implemented if they would cause the
Participant to be subject to tax (including interest and penalties) under
Section 409A of the Code. The settlement of Awards hereunder may be delayed up
to six months following a Participant’s termination of employment if the
Participant is a “specified employee” for purposes of Section 409A and such
delay is necessary to avoid the imposition of tax (including interest and
penalties) under Section 409A.

SECTION 10. Term of Plan. The Plan shall terminate on the day after the date
when all Awards hereunder have been settled in accordance with the terms of the
Plan.

SECTION 11. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:

(a) “Award” shall mean any Options, Stock Appreciation Rights, Stock Award or
award of Restricted Stock Units granted hereunder.

(b) “Award Agreement” shall mean the written instrument evidencing the terms of
an Award hereunder.

(c) “Board” shall mean the Board of Directors of the Company.

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto, and any reference to any section of the Code
shall also include any successor provision thereto.

(e) “Committee” shall mean the Executive Compensation Committee of the Board,
its named successor, or such other persons or committee to whom the Board has
delegated any authority, as may be appropriate.

(f) “Company” shall mean General Motors Company, a Delaware Company, or its
successor.

 

9



--------------------------------------------------------------------------------

(g) “Disability” shall mean the Participant is unable to engage in any gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.

(h) “Employee” shall mean any individual who is employed by the Company or any
Subsidiary.

(i) “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934.

(j) “Executive Officer” shall mean any Participant required to provide periodic
statements of beneficial ownership of Company equity securities as an executive
officer of the Company under Section 16(a) of the Exchange Act.

(k) “Fair Market Value” shall mean the value of a Share, determined as follows:
prior to the establishment of when-issued trading of the Shares on a national
securities exchange, as determined by the Committee in its discretion; and after
the establishment of when-issued trading of the Shares on a national securities
exchange, the average of the high and low trading (or when-issued trading)
prices for the Shares as reported on such national securities exchange for the
applicable date or, if no such prices are reported for that date, the average of
the high and low trading (or when-issued trading) prices on the immediately
preceding date for which such prices were reported.

(l) “Grant Date” shall mean the grant date specified in the Award Agreement.

(m) “Grant Price” shall mean the average of the high and low trading price per
Share on the Grant Date.

(n) “Incentive Stock Options” or “ISO” shall mean an Option granted hereunder
that is intended to comply with the provisions of Section 422 of the Code.

(o) “Nonqualified Option” shall mean an Option that is not an ISO.

(p) “Options” or “Stock Options” shall mean any right granted to a Participant
under the Plan pursuant to and described in Section 7 allowing such Participant
to purchase Shares at such price or prices and during such period or periods, as
the Committee shall determine and shall include ISOs and Nonqualified Options.

(q) “Participant” shall mean an Employee who is selected by the Committee to
receive an Award under the Plan

(r) “Plan” shall mean this General Motors Company 2009 Long-Term Incentive Plan,
as amended from time to time.

(s) “Performance Conditions” shall mean measures of the operational performance
of the Company or other performance criteria selected by the Committee, the
degree of achievement of which will determine the portion of an Award that is
earned by the Participant as specified in the Award Agreement. In creating these
measures, the Committee may establish the

 

10



--------------------------------------------------------------------------------

specific goals based upon or relating to one or more of the following business
criteria: asset turnover, cash flow, contribution margin, cost objectives, cost
reduction, earnings before interest and taxes (EBIT), earnings before interest,
taxes, depreciation and amortization (EBITDA), earnings per share, economic
value added, free cash flow, increase in customer base, initial public offering,
inventory turnover, liquidity, market share, net income, net income margin,
operating cash flow, operating profit margin, pre-tax income, productivity,
profit margin, quality, return on assets, return on net assets, return on
capital, return on equity, revenue, revenue growth, and/or warranty. The
business criteria may be expressed in absolute terms or relative to the
performance of other companies or to an index.

(t) “Proration Date” shall be a date established by the Committee at the time of
grant of an Award and specified in the Award Agreement. If no such date is
established, the Proration Date shall be the Grant Date.

(u) “Restricted Stock Unit” or “RSU” shall mean any unit granted pursuant to and
described in Section 6.

(v) “Settlement Date” shall mean the date on which the Award becomes
nonforfeitable and payable in accordance with the provisions of the Plan and the
Award Agreement.

(w) “Shares” shall mean shares of the common stock of the Company, $0.01 par
value.

(x) “Special Master” shall mean the Office of the Special Master for TARP
Executive Compensation, established by the United States Secretary of the
Treasury under the American Recovery and Reinvestment Act of 2009 or any other
office or agency which succeeds to the powers thereof.

(y) “Stock Appreciation Right” shall mean an Award denominated in Shares that
entitles the Participant within the exercise period to receive a payment equal
to the increase in value between the Grant Price and the fair market value of
the underlying Shares at date of exercise.

(z) “Stock Award” shall mean an Award of shares hereunder which may be subject
to such restrictions on transfer and/or forfeitability conditions as are
specified in the applicable Award Agreement.

(aa) “Subsidiary” shall mean (i) a company of which capital stock having
ordinary voting power to elect a majority of the board of directors of such
company is owned, directly or indirectly, by the Company or (ii) any
unincorporated entity in respect of which the Company can exercise, directly or
indirectly, comparable control to that described in clause (i).

(bb) “Substitute Award” shall mean an Award granted hereunder in assumption or
replacement of an award issued by a company acquired by the Company or with
which the Company or its Subsidiary combines.

 

11



--------------------------------------------------------------------------------

(cc) “TARP Award” shall mean an Award hereunder that is at any time required to
comply with the requirements for “long-term restricted stock” set forth in
Treasury Regulations Section 31 CFR 30.1 (Q-1) and as interpreted and applied by
the Special Master.

(dd) “Unit” shall mean a Restricted Stock Unit or RSU.

 

12